348 S.W.3d 133 (2011)
Michael JANSEN, Appellant,
v.
CONTRACT TRANSPORT, INC., and Division of Employment Security, Respondents.
No. ED 96102.
Missouri Court of Appeals, Eastern District, Division Three.
September 13, 2011.
Paul N. Rechenberg, Chesterfield, MO, for Appellant.
Contract Transport, Inc., Des Moines, IA, pro se.
Bart A. Matanic, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR. P.J., and MARY K. HOFF and SHERRI B. SULLIVAN, JJ.

ORDER
PER CURIAM.
Michael Jansen ("Claimant") appeals from the decision of the Labor and Industrial Relations Commission ("the Commission") denying his petition for unemployment benefits. Claimant argues the Commission erred in concluding Contract Transport, Inc. ("Employer") met its burden to prove Claimant committed misconduct because: (1) Claimant's practice of telephoning Employer to inform Employer he was running late as soon as was practical was not negligent to such a degree as to manifest culpability, wrongful intent, or evil design, and Claimant did not willfully violate any policy of Employer; and (2) the facts found by the Commission do not support the award in that the Commission incorrectly concluded Claimant did not telephone Employer on all three occasions when he was running late.
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties *134 have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).